                      Case 1-19-47653-nhl                        Doc 9     Filed 01/21/20      Entered 01/21/20 17:53:42



                                                               United States Bankruptcy Court
                                                                     Eastern District of New York
 In re      Luis M Valdez                                                                                   Case No.     1-19-47653
                                                                                  Debtor(s)                 Chapter      13

                                                       AFFIDAVIT PURSUANT TO LOCAL RULE 1007-1(B)

               Luis M Valdez            , undersigned debtor herein, swears as follows:

1.          Debtor filed a petition under chapter                     13   of the Bankruptcy Code on     December 22, 2019     .

2.          Schedule(s) A-J were not filed at the time of filing of the said petition, and are being filed herewith.

3.          [Check applicable box]:

                        The schedules filed herewith reflect no additions or corrections to, or deletions from, the list of creditors
                        which accompanied the petition.

                        Annexed hereto is a listing of names and addresses of scheduled creditors added to or deleted from the list
                        of creditors which accompanied the petition. Also listed, as applicable, are any scheduled creditors whose
                        previously listed names and/or addresses have been corrected. The nature of the change (addition,
                        deletion or correction) is indicated for each creditor listed.

4.          An amended mailing matrix is annexed hereto, listing added creditors ONLY, in the format prescribed by Local
            Rule 1007-3.

Reminder: No amendment of schedules is effective until proof of service in accordance with EDNY LBR 1009-1(b) has
been filed with the Court.

Any additions to the list of creditors which accompanied the petition will be deemed an amendment to that list; if this
amendment is filed prior to the expiration of the time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be
deemed to constitute a motion for a 30-day extension of the time within which any added creditors may file a complaint to
object to the discharge of the debtor and/or to determine dischargeability. This motion will be deemed granted without a
hearing if no objection is filed with the Court and served on debtor within 10 days following filing of proof of service of
this affirmation, all attachments and the amended schedules in accordance with EDNY LRB 1009-1.

 Dated:           January 17, 2020

                                                                                   /s/ Luis M Valdez
                                                                                   Luis M Valdez
                                                                                   Debtor (signature)

 Sworn to before me this                    17
 day of   January                                           2020

  /s/ Lorna J LaMotte
 Notary Public, State of New York                                                  Notary Public, State of New York
                                                                                   No.xxxx-xxx1303
                                                                                   Qualified in Queens County
                                                                                   Commission Expires, August 27, 2022




Aff1007-1b.64                                                                                                                            Rev. 09/22/08

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                      Case 1-19-47653-nhl                        Doc 9   Filed 01/21/20   Entered 01/21/20 17:53:42




 US Dept of Housing & Urban Development

26 Federal Plaza Ste 3541
New York, NY 10278
Acct : #8994 ; Amount $ 178596.35


Schedule F has been amended to include the following creditors:

Cavalry /Citibank
500 Summit Lake Drive Ste 400
Valhalla, NY 10595
Acct : 6449; Amount : 2870.52




NYC Fire Dept
c/o Wakefield & Assoc
830 E Platte Ave
Unit A Po Box 58
Fort Morgan, CO 80701
Acct: 8854 ; Amount : $928.00




Aff1007-1b.64                                                                                                            Rev. 09/22/08

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
